Citation Nr: 0719066	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating prior to November 30, 
2005, and a rating higher than 20 percent effective November 
30, 2005, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1953 to January 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a compensable rating for the bilateral hearing 
loss.  

Then, in a December 2005 rating decision, the RO granted a 20 
percent rating for the hearing loss, effective November 30, 
2005 (date of a VA examination).  The veteran continued his 
appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The issue on appeal is phrased accordingly.

The veteran requested a personal hearing at the RO before a 
local hearing officer, but in October 2005 he had accepted a 
VA compensation examination in lieu of hearing.  


FINDING OF FACT

Prior to November 30, 2005, the veteran's bilateral hearing 
loss was manifested by auditory acuity level II in both ears; 
beginning on November 30, 2005, the bilateral hearing loss is 
manifested by auditory acuity level VI in the left ear and 
auditory acuity level V in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating prior to November 30, 
2005, and a rating higher than 20 percent effective November 
30, 2005, for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 
4.86, Diagnostic Code 6100 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated 
in December 2004.  The notice advised the veteran of what was 
required to prevail on his claim for a higher rating for 
bilateral hearing loss; what specifically VA had done and 
would do to assist in the claim; and what information and 
evidence the veteran was expected to furnish.  



The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
the claim). 

To the extent that the degree of disability assignable and 
effective date of the claim was not provided, as the claim is 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to this defect in the VCAA notice.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he withdrew his hearing 
request in October 2005 in lieu of attending a VA 
compensation examination.  The RO has obtained the veteran's 
VA treatment records.  The veteran himself submitted evidence 
in the form of private audiologic evaluations dated in 
September 1988, October 2002, and May 2005.  He has not 
identified any other relevant evidence for consideration in 
his appeal.  



Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in March 2005 and 
November 2005, specifically to evaluate the nature and 
severity of his current bilateral hearing loss.  The veteran 
has not contended - nor is there any record in the file to 
show - that there has been a material change in the 
disability since the November 2005 examination to warrant a 
reexamination. 38 C.F.R. § 3.327(a).  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
An examination for hearing impairment for VA purposes must be 
conducted by a state- licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R.§ 4.85(a).

In September 2004, the veteran filed a claim for a 
compensable rating for his service-connected bilateral 
hearing loss.  In a statement received in June 2005, the 
veteran contended that his disability should warrant a rating 
of 20 percent or 30 percent.  In a December 2005 rating 
decision, the RO assigned a 20 percent rating for the hearing 
loss, effective November 30, 2005, the date of a VA 
examination, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The record shows that the veteran underwent two VA 
examinations - one in March 2005 and the other in November 
2005.  At the time of the March 2005 examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz:  50, 70, 80, 
and 85, for an average of 71 in the left ear; and 50, 60, 75, 
and 75, for an average of 65 in the right ear.  Speech 
recognition (per Maryland CNC) was 92 percent in both ears.  
These VA audiometric findings reflect level II auditory 
acuity in the left ear and level II auditory acuity in the 
right ear.  38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating under Table VII, Diagnostic Code 6100.  

At the time of the November 2005 examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz:  60, 70, 75, 
and 75, for an average of 70 in the left ear; and 60, 65, 75, 
and 75, for an average of 69 in the right ear.  Speech 
recognition (per Maryland CNC) was 84 percent in the left ear 
and 88 percent in the right ear.  These VA audiometric 
findings reflect level III auditory acuity in the left ear 
and level III auditory acuity in the right ear.  38 C.F.R. § 
4.85, Table VI.  These numeric designations in combination 
also correspond to a zero percent, or noncompensable, rating 
under Table VII, Diagnostic Code 6100.

However, the clinical findings at the time of the November 
2005 examination, unlike those from the March 2005 
examination, demonstrate an exceptional pattern of hearing 
impairment, as noted under 38 C.F.R. § 4.86(a).  This 
provision states that when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral, with each ear being separately evaluated.  
Thus, under 38 C.F.R. § 4.85, Table VIa, given puretone 
threshold averages of 70 in the left ear and 69 in the right 
ear to Table VIa, the audiometric findings reflect a higher 
level of auditory acuity in the ears, that is, level VI 
auditory acuity in the left ear and level V auditory acuity 
in the right ear.  38 C.F.R. § 4.85, Table VIa.  These 
numeric designations in combination correspond to a 20 
percent rating, and no higher, under Table VII, Diagnostic 
Code 6100.  

VA records, dated in May 2005 and June 2005, show that the 
veteran was evaluated and fitted for bilateral hearing aids.  
There were no additional audiometric testing results shown by 
the records.  The veteran has submitted private audiogram 
reports, dated in September 1988, October 2002, and May 2005, 
which show hearing impairment in both ears.  Nevertheless, 
the audiometric findings do not reflect greater hearing 
impairment than already shown by the VA examinations, 
particularly as the findings are not clearly expressed with 
specific pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz, to allow for accurate evaluation under 
VA criteria.  

The veteran argues the audiometric testing in November 2005 
was performed in a sound-controlled room, which does not 
equate to evaluating the effects of hearing loss on the 
veteran's ability to function under the ordinary conditions 
of daily life, including the effect of his disability on 
engaging in employment.  It is therefore argued that the VA 
did not provide an adequate medical examination for rating 
purposes and that audiometric testing conducted in a 
sound-controlled room necessarily renders "impractical the 
application of the regular schedular standards" so that the 
veteran's case required consideration of an extraschedular 
rating for his bilateral hearing loss.  

While the veteran argues that VA's testing methodology does 
not accurately reflect his ability "to function under the 
'ordinary conditions of life'" in accordance with 38 C.F.R. 
§ 4.10 because hearing is measured in a sound-controlled 
room, in the supplementary information included with the 
publication of the revisions to the Rating Schedule for 
rating hearing loss (64 FR 25206 (May 11, 1999)) VA addressed 
the choice of methodology employed for determining impairment 
of auditory acuity.   In short, the use of the Maryland CNC 
speech discrimination test and the puretone threshold average 
determined by an audiometry test were established by 
regulation for evaluating hearing loss, which was  published 
in the Federal Register on November 18, 1987 (52 FR 44117).   
The regulation changed the method of evaluating hearing loss 
based on a VA study on hearing loss testing methods and 
assistive hearing devices that Congress had requested in 
1984.   The results of this study were published by VA in a 
January 1986 report entitled "Report on Hearing Loss 
Study."  The Board is bound by the law and regulations of 
the Department.   38 U.S.C.A. § 7104(c).   For these reasons, 
the Board finds that the audiometric testing in this case was 
in accordance with the Rating Schedule for rating hearing 
loss and the testing methodology is not inconsistent with 38 
C.F.R. § 4.10. 

The Rating Schedule does provide for the rating of 
"exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86(b), which has been addressed.

As for an extraschedular rating, the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is not precluded from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service.  In this case, the disability picture is not 
so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  For example, 
the record does not suggest that bilateral hearing loss 
requires any hospitalization or causes marked interference 
with any employment.  For these reasons, the Board finds no 
basis to refer this case for consideration of an 
extraschedular rating.  





In conclusion, there is no evidence that shows that the 
veteran's bilateral hearing loss meets the criteria for a 
compensable rating prior to November 30, 2005 or a rating 
higher than 20 percent effective November 30, 2005.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

A compensable rating prior to November 30, 2005, and a rating 
higher than 20 percent effective November 30, 2005, for 
bilateral hearing loss is denied.  


____________________________________________
GEORGE E. GUIDIO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


